DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites, “a vinyl chloride resin having an inherent viscosity of less than 0.92,” however, Claim 1 recites, “a vinyl chloride resin having an inherent viscosity of about 1.02 to 1.1.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13  provide for the use of a CPVC, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex Parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
In order to overcome this rejection, it is advised that the applicant change the “use for” language in claims 1-8 to “process of using”.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014/143623 (hereinafter, NIE). 
Regarding claims 1 and 12, NIE teaches CPVC can be prepared by chlorinating poly(vinyl chloride) (PVC) polymer. The molecular weight of PVC is indicated by inherent viscosity is in the range from about 0.4 to about 1.4, preferably about 0.90 to about 1.05 [0027]. CPVC resin has a chlorine content from about 57.0 to about 70.0%, more preferably 63% to about 69%, even more preferably from about 63 to about 68 wt%, and most preferably between about 64 or 65 and 67 wt% [0032]. Furthermore, the working Examples demonstrate a CPVC resin having a chlorine content of 66.25 wt% [0075 and 0081] which is within the claimed range. The CPVC compound can be employed to prepare pipe by extrusion techniques [0064, 0066, and 0068]. 
However, NIE does not explicitly teach a preferred embodiment wherein the chlorinated vinyl chloride polymer resin (CPVC resin) prepared by chlorinating a vinyl chloride resin having an inherent viscosity of about 1.02 to 1.1. 
Given NIE teaches CPVC has inherent viscosity in the range from about 0.4 to about 1.4, preferably about 0.90 to about 1.05 [0027] which is within the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).  
Regarding claims 6-9 and 11, NIE teaches a rigid chlorinated polyvinyl chloride compound comprising CPVC resin and a stabilizer system [0022]. The stabilizer system of the CPVC compound can comprise an organic based stabilizer and co-stabilizer system which are present in the amount of 0.1 to about 7.0 or 8.0 phr [0034-0051].  Also, NIE teaches the CPVC compounds may also include acrylic impact modifiers and methyl butadiene styrene in the amount of 6.75 phr, 7 phr, 7.5 phr, 7.75 phr, 8 phr [0054, 0055, 0084, 0085, and 0086] (which reads on claim 9 of the present invention). Furthermore, NIE teaches the CPVC composition comprises 0.5 phr of ester based lubricant, 1.25 and 1.7 phr of Fischer-Tropsch wax lubricant, 0.6 phr of oxidized polyethylene wax lubricant [0084-0086] (which satisfies claim 7 of the present invention).
With regard to claim 11, NIE is silent to the composition comprising polyvinyl chloride, therefore the claim is satisfied.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/143623 (hereinafter, NIE) in view of DALAL et al. (U.S. Publication No. 2003/0157321, hereinafter DALAL).
Regarding claims 2 and 3, NIE substantially teach the present invention, see paragraphs 13-15 above.  However, NIE does not teach additionally comprising (B) at least one CPVC resin prepared by chlorinating a vinyl chloride resin having an inherent viscosity of less than 0.92. 
In the same field of endeavor of pipes, fittings and other piping appurtenances prepared from unique CPVC formulations [0003], DALAL teaches CPVC can be blended with another CPVC polymer [0017]. The other CPVC resin is a lower molecular weight CPVC resins having an inherent viscosity in the range of about 0.45 to about 0.60 [0028]. The lower molecular weight CPVC resins can function as process aid [0028]. The CPVC resin can be blended with another CPVC resin in an amount of other resin of about 1% to about 50% [0017]. The other CPVC resin is a lower molecular weight CPVC resins having an inherent viscosity in the range of about 0.45 to about 0.60 in the amount of up to 50 weight% based on the total amount of CPVC resin [0028 and 0029]. Given the CPVC resin is in the amount of 1% to 50% and the other CPVC resin is in the amount of 1% to 50%, the amount of the CPVC resin can be varied to arrive at the desired claimed ratio. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the proportions of the CPVC resin and other CPVC resin of HALAL through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Given NIE allows for the incorporation of processing aids [0057], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided lower molecular weight CPVC resins having an inherent viscosity in the range of about 0.45 to about 0.60 with CPVC composition of NIE for the benefit of its art recognized function as a processing aid. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763